Citation Nr: 0822226	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-22 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD) with residuals of myocardial infarction.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1966 to 
March 1970 in the United States Air Force. 
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Buffalo, New York, Regional Office 
(RO).

The Board notes that the only issues on appeal are the issues 
on the title page.  Specifically, the veteran stated that he 
was appealing only the issues of service connection for CAD 
and hypertension in his notice of disagreement (NOD).  See 
Jarvis v. West, 12 Vet. App. 559, 562 (1999) (holding that 
the claimant's NOD indicated disagreement only with the 
effective date of a schizophrenia disability rating and did 
not constitute a notice of disagreement to the percentage of 
that disability rating where the NOD addressed only, and very 
specifically, the effective date issue); see also 38 C.F.R. § 
20.201 (if the agency of original jurisdiction gave notice 
that adjudicative determinations were made on several issues 
at the same time, the specific determinations with which the 
claimant disagrees must be identified).  See Collaro v. West, 
136 F.3d 1304, 1308; Buckley v. West, 12 Vet. App. 76, 82-84 
(1998).  Further, the veteran's substantive appeal did not 
address the issue of entitlement to individual 
unemployability.  See 38 C.F.R. § 20.202 (2000) (if statement 
of the case addressed several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed). Accordingly, the Board finds that the veteran did 
not appeal the issue of entitlement to individual 
unemployability; and, therefore that issue is not part of the 
current appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

The Board's review of the evidence of record warrants a 
further remand of these matters, even though such action 
will, regrettably, further delay a decision on the remaining 
matters on appeal.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).

The veteran is in receipt of disability benefits from the 
Social Security Administration (SSA), as indicated from the 
Social Security Notice of Award dated August 2000.  But the 
records from the SSA have not been requested for 
consideration.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (the duty to assist includes obtaining records from 
the SSA and giving appropriate consideration and weight to 
such evidence in determining whether VA should award 
disability compensation benefits); see also Baker v. West, 11 
Vet. App. 163, 169 (1998) (VA's duty to assist includes 
obtaining SSA records when the veteran reports receiving SSA 
disability benefits, as such records may contain relevant 
evidence).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's SSA records, 
including copies of any medical records 
used to decide his claim, hearing 
transcripts, etc.  All records obtained 
pursuant to this request must be included 
in the veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, 
including VA examination, the RO should 
re-adjudicate the issues on appeal.  If 
the benefits sought remain denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




